Section 5, Article V, of the Constitution of 1838-9 provides that a circuit judge shall "receive for his services a salary of not less than two thousand dollars per annum, which shall not be diminished during the continuance of such judge in office." A similar provision is contained in Section 4, Article V, of the Constitution of 1861; and a somewhat similar provision is in Section 4, Article V, of the Constitution of 1865.
No provision similar to the above appears in the Constitution of 1868 or in that of 1885.
Section 4, Article XVI, Constitution of 1868, contains the following: "The salary * * * of each Judge of the Circuit Court shall be three thousand five hundred dollars."
The salary was by an amendment to the Constitution reduced to two thousand five hundred dollars.
Section 9, Article V, of the Constitution of 1885 provided that: "The salary of each Circuit Judge shall be two thousand five hundred dollars."
Section 8 of Article V, as amended in 1902, provided that: "The salary of each Circuit Judge shall be two thousand seven hundred and fifty dollars."
The provision of Section 1, Article V, of the Constitution, as amended in 1914, that "The Legislature may prescribe the compensation of the Justices and Judges of the *Page 69 
several courts, makes such compensation a matter of law and notof contract; and the Constitution does not require the compensation of the Judges to be prescribed with reference to the terms of office of the Justices and Judges.
The word "salary" as used in the provision of Section 43, Article V, of the Constitution, adopted in 1922, that "The Legislature may repeal any law providing for the appointment of an additional Circuit Judge or additional Circuit Judges for a Circuit, but such repeal shall not affect the term, salary and jurisdiction of a Judge holding an appointment," has reference to the compensation as prescribed by the Legislature under Section 1, Article V, as amended in 1914.
The relator was appointed under Section 35 of Article V of the Constitution as amended in 1910, and not under Section 43 of Article V, adopted in 1922.
To mandamus the Comptroller to pay more than is prescribed or appropriated by law would compel him to violate Section 4, Article IX, of the Florida Constitution.
TERRELL and CHAPMAN, J.J., concur.